Filed 6/9/14 P. v. Humphrey CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C074887

                   Plaintiff and Respondent,                                        (Super. Ct. No. 13451)

         v.

DAVID LEROY HUMPHREY,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
         On July 29, 2013, an officer attempted to stop defendant David Leroy Humphrey
for failing to stop his bicycle at a stop sign. Defendant ignored the officer’s order to stop
and fled. The officer observed defendant trying to remove something from his pant’s
pocket. The officer again ordered defendant to stop. Defendant tried to run away and,
when defendant reached for something in his pocket, the officer used his Taser, hitting



                                                             1
defendant and causing defendant to fall to the ground. Defendant apologized for fleeing,
explaining that he had a bag of methamphetamine and a syringe in his pocket. A search
incident to defendant’s arrest revealed 7.2 grams of methamphetamine, a hypodermic
syringe, a digital scale, and numerous plastic baggies. Defendant claimed he was
transporting the methamphetamine for someone else and that he would be paid a total of
$200 by the buyer and seller.
       Defendant entered a plea of no contest to possession of methamphetamine for sale
(Health & Saf. Code, § 11378) in exchange for dismissal of the remaining counts.
       The court sentenced defendant to the upper term of three years to be served in
county jail (Pen. Code, § 1170, subd. (h)(5)(A)) concurrent with a term he was serving in
case No. CRF1150.
       Defendant appeals. He did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              2
                                 DISPOSITION

     The judgment is affirmed.



                                               HULL   , Acting P. J.



We concur:



     MURRAY             , J.



     HOCH               , J.




                                     3